       Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 1 of 22
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
UNITED STATES DISTRICT COURT                                                                 10/5/2018
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
REYNALDO SOTO, individually and on                             :
behalf of others similarly situated,                           :
                                                               :
                           Plaintiff,                          :   REPORT &
                                                               :   RECOMMENDATION
                  -against-                                    :
                                                               :   18-CV-3602 (JGK) (JLC)
LOS CORBATICAS DELI GROCERY II                                 :
CORP., d/b/a LOS CORBATICAS DELI                               :
GROCERY, and WILSON SANCHEZ,                                   :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X


JAMES L. COTT, United States Magistrate Judge.

To the Honorable John G. Koeltl, United States District Judge:

        Plaintiff Reynaldo Soto was employed as a deli worker at Los Corbaticas Deli

Grocery (“Los Corbaticas”) in the Bronx from December 21, 2016 to January 9,

2018. Soto alleges that Los Corbaticas and Wilson Sanchez violated the Fair Labor

Standards Act and New York Labor Law by failing to pay minimum wages and

overtime compensation, failing to provide wage statements and wage notices, and

failing to timely pay wages on a regular weekly basis. Defendants never responded

to the complaint. Accordingly, Soto moved for a default judgment in the amount of

$53,237.32 in damages and $3,707.50 in attorneys’ fees and costs, for a total amount

of $56,944.82. Judge Koeltl granted the motion on September 13, 2018 and referred

this case to me for an inquest into damages.




                                                        1
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 2 of 22



      For the reasons that follow, I recommend that Soto receive $51,072.96 in

damages (plus pre-judgment interest), and $2,843.75 in attorneys’ fees and costs.

                                I.     Background

A.    Procedural History

      On April 23, 2018, Soto filed a collective/class action complaint against

defendants. Complaint (“Compl.”), Dkt. No. 1. On May 3, 2018, Soto filed an

affidavit of service substantiating that Los Corbaticas was served on April 26, 2018.

Dkt. No. 9. On May 7, 2018, Soto filed affidavits of service substantiating that

defendants William Sanchez and Manuel Doe were served on April 28, 2018. Dkt.

Nos. 11–12. On June 26, 2018, Soto requested entries of default against Los

Corbaticas, Wilson Sanchez, and Manuel Doe, which the Clerk entered on the same

day. Dkt. Nos. 13, 15–17. On August 22, 2018, Soto voluntarily dismissed

defendant Manuel Doe without prejudice. Dkt. No. 21.

      On August 24, 2018, Soto moved for a default judgment against Los

Corbaticas and Wilson Sanchez. Dkt. No. 22. Soto’s counsel, Michael Faillace,

submitted a declaration in support of the motion (“Faillace Decl.”). Dkt. No. 24.

Soto also submitted his own declaration (“Soto Decl.”). Dkt. No. 24-6. In addition,

Soto submitted a statement of damages, which included a chart of his damages and

a description of attorneys’ fees and costs (“Pl. Damage Calcs.”). Dkt. No. 25.

      On August 28, 2018, the Court ordered defendants to respond to the motion

by September 7, 2018. Dkt. No. 31. Defendants were “advised that failure to

respond to the motion for default may be grounds for a default judgment being



                                          2
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 3 of 22



entered against them, in which event the defendants will have no trial.” Id.

Defendants did not respond to the motion. On September 13, 2018, Judge Koeltl

held a default hearing and subsequently granted Soto’s motion. Dkt. No. 33. That

same day, this case was referred to me for an inquest into damages. Dkt. No. 34.

B.    Soto’s Declaration

      In his declaration, Soto alleges that defendants owned and operated a deli at

1685 University Avenue, Bronx, New York 10453, called Los Corbaticas Deli

Grocery. Soto Decl. ¶ 4. He alleges that he was employed by defendants from

approximately December 21, 2016 until on or about January 9, 2018, and regularly

worked more than 40 hours per week. Id. ¶¶ 8, 13. His alleged pay periods and

weekly salaries are set forth below:

      1. Between December 21, 2016 and August 2017, he worked seven days a

         week for approximately 61.5 hours per week. He worked from 3:00 p.m.

         until 11:30 p.m., Sundays through Thursdays, and 3:00 p.m. until 12:30

         a.m., Fridays and Saturdays. Id. ¶ 14.

             a. Between December 21, 2016 and February 2017, defendants paid

                him a fixed salary of $500 per week. Id. ¶ 17.

             b. Between February 2017 and July 2017, defendants paid him a fixed

                salary of $550 per week. Id. ¶ 18.

             c. Between July 2017 and August 2017, defendants paid him a fixed

                salary of $700 per week. Id. ¶ 19.




                                         3
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 4 of 22



      2. Between August 2017 and January 9, 2018, he worked six days a week for

          approximately 53 hours per week. He worked from 3:00 p.m. until 11:30

          p.m., Mondays through Thursdays, and 3:00 p.m. until 12:30 a.m., Fridays

          and Saturdays. Id. ¶ 15.

             a. Between August 2017 and January 9, 2018, defendants paid him a

                fixed salary of $600 per week. Id. ¶ 20. 1

      Soto claims that he was paid in cash, that he never received overtime pay, or

a break or meal period, and that he was never required to track his time. Id. ¶¶ 16,

22–24. In addition, he contends that defendants never provided him with a

document that “reflected the hours [he] worked . . . [his] hourly rate of pay,

overtime, or any other record or report regarding [his] pay, hours worked, or any

deductions or credits taken against [his] wages.” Id. ¶ 25. Further, he alleges that

defendants never provided him with written information about minimum wage and

overtime requirements under New York State or federal law, or wage notices of his

rate of pay. Id. ¶¶ 26–27.

                                 II.     Discussion

A.    Burden of Proof on Damages

      “Even when a default judgment is warranted based on a party’s failure to

defend, the allegations in the complaint with respect to the amount of the damages

are not deemed true. The district court must instead conduct an inquiry in order to



1The record does not explain why defendants paid Soto $700 per week for one
month (July–August 2017) and then $600 per week for the remainder of his
employment.
                                           4
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 5 of 22



ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.

(USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citation omitted).

“[E]ven when the defendant[s] default[ ] and [are] not present to object,” plaintiffs

have the burden of establishing their entitlement to “damages . . . based on

admissible evidence.” House v. Kent Worldwide Mach. Works. Inc., 359 F. App’x

206, 207 (2d Cir. 2010). To establish damages upon default, plaintiffs must

demonstrate that the “compensation sought relate[s] to the damages that naturally

flow from the injuries pleaded.” Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty

Corp., 973 F.2d 155, 159 (2d Cir. 1992).

      The Second Circuit has long approved the process of conducting an inquest by

affidavit, without an in-person court hearing, “‘as long as [the court has] ensured

that there was a basis for the damages specified in the default judgment.’”

Transatl. Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d

Cir. 1997) (quoting Fustok v. ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir.

1989)). In this case, “a hearing is not necessary, as documents submitted in this

action provide a ‘sufficient basis from which to evaluate the fairness’ of the damages

requested.” Am. Jewish Comm. v. Berman, No. 15-CV-5983 (LAK) (JLC), 2016 WL

3365313, at *4 (S.D.N.Y. June 15, 2016) (quoting Fustok, 873 F.2d at 40), adopted

by, 2016 WL 4532201 (S.D.N.Y. Aug. 29, 2016).

      An employee seeking to recover unpaid wages “‘has the burden of proving

that he performed work for which he was not properly compensated.’” Jiao v. Chen,

No. 03-CV-165 (DF), 2007 WL 4944767, at *2 (S.D.N.Y. Mar. 30, 2007) (quoting



                                           5
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 6 of 22



Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 689 (1946)). “[T]he employee

should not speculate, but may rely on his present memory and recollection to carry

the burden.” Maldonado v. La Nueva Rampa, Inc., No. 10-CV-8195 (LLS) (JLC),

2012 WL 1669341, at *3 (S.D.N.Y. May 14, 2012) (internal citations and quotation

marks omitted), adopted by, Order dated Aug. 9, 2012 (Dkt. No. 20). Absent

“rebuttal by defendants . . . [the employee’s] recollection and estimates of hours

worked are presumed to be correct.” Kernes v. Glob. Structures, LLC, No. 15-CV-

659 (CM) (DF), 2016 WL 880199, at *6 (S.D.N.Y. Mar. 1, 2016) (internal citations

and quotation marks omitted) (alterations in original).

B.    Liability

      Soto brings claims against defendants under the Fair Labor Standards Act

(“FLSA”) and New York Labor Law (“NYLL”). Under these laws, a plaintiff must

establish that (1) the defendants are employers, and (2) the employer is engaged in

interstate commerce. See 29 U.S.C. §§ 206(b), 203(s). The FLSA defines “employer”

as “any person acting directly or indirectly in the interest of an employer in relation

to an employee.” 29 U.S.C. § 203(d). The Second Circuit has assumed, “without

deciding, that ‘the tests for ‘employer’ status are the same under the FLSA and the

NYLL. . .’” Tapia v. Blch 3rd Ave LLC, No. 17-2718-cv, 2018 WL 4685628, at *1, n.1

(2d Cir. Oct. 1, 2018) (per curiam) (citing Irizarry v. Catsimatidis, 722 F.3d 99, 117

(2d Cir. 2013)). Moreover, courts have given the term employer “consistent

interpretation” under both the FLSA and NYLL. Rosario v. Mis Hijos Deli Corp.,

No. 15-CV-6049 (LTS) (DCF), 2018 WL 4636822, at *10 (S.D.N.Y. Sept. 27, 2018);



                                           6
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 7 of 22



see also Beng Khoon Loo v. I.M.E. Rest., Inc., No. 17-CV-02558 (ARR) (RER), 2018

WL 4119234, at *4 (E.D.N.Y. Aug. 29, 2018) (collecting cases).

      Soto alleges that defendants “did a level of business such that it had annual

sales of at least $500,000,” and his “work responsibilities involved handling goods

that traveled in interstate commerce every day, such as food and detergents

produced outside of the State of New York.” Soto Decl. ¶¶ 11–12. Specifically, Soto

claims that “Defendant William Sanchez had the power to hire and fire [him],

control [his] terms and conditions of employment, and determine the rate and

method of [his] compensation,” and defendants “own and operate” Los Corbaticas.

Id. ¶¶ 4–5. “Such allegations, coupled with [d]efendants’ default, suffice to

establish that [Sanchez and Los Corbaticas] qualify as [p]laintiffs’ ‘employer’ for

purposes of [the] FLSA and NYLL, and therefore to impose joint and several

liability on each of them for their respective violations of the wage laws.” Pineda v.

Masonry Const., Inc., 831 F. Supp. 2d 666, 686 (S.D.N.Y. 2011) (citing Shim v.

Millennium Grp., LLC, No. 08-CV-4022 (FB) (VVP), 2010 WL 409949, at *2

(E.D.N.Y. Jan. 27, 2010)) (on default judgment, finding both individual defendants

and corporation liable under FLSA where complaint contained allegations of actions

taken collectively by defendants).

C.    Damages

      As a threshold matter, there is no applicable statute of limitations defense

here. The statute of limitations is six years under NYLL, two years under the

FLSA for standard violations, and three years under the FLSA for willful violations.



                                           7
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 8 of 22



See NYLL § 663(3); 29 U.S.C. § 255(a). Soto alleges that he worked at Los

Corbaticas from December 21, 2016 to January 9, 2018, Soto Decl. ¶ 8, and the

Court accepts these allegations as true, given defendants’ default. See Herrara v.

12 Water St. Gourmet Cafe, Ltd., No. 13-CV-4370 (JMF) (RLE), 2016 WL 1274944,

at *4 (S.D.N.Y. Feb. 29, 2016) (collecting cases), adopted by, 2016 WL 1268266

(S.D.N.Y. Mar. 31, 2016). Soto’s employment period is thus entirely covered by both

statutes of limitations.

      1.     Overtime Wages

      Soto seeks damages for defendants’ failure to pay him overtime wages. 2 Both

federal and state law require employers to pay employees one and one-half times

the minimum wage for time worked in excess of 40 hours per week. 29 U.S.C. §

207(a)(1); 12 NYCRR §§ 146-1.4, 142-2.2; Kernes, 2016 WL 880199, at *3 (“[A]n

employee is entitled to be paid for overtime hours (i.e., hours exceeding 40 per

week), at a ‘rate not less than one and one-half times the regular rate at which [the

employee] is employed.’”) (quoting 29 U.S.C. § 207(a)(1)); Herrara, 2016 WL

1274944, at *5 (citing 29 U.S.C. § 207(a) and 12 NYCRR § 146-1.4). Appropriate

overtime wages are “calculated by multiplying [an employee’s] regular hourly rate




2 Soto alleges in his complaint (and in his proposed default judgment) that
defendants failed to pay him minimum wages. See Compl. ¶¶ 71, 80; Proposed
Default Judgment at 2, Dkt. No. 29. However, his declaration and statement of
damages do not address this claim, and thus this Report and Recommendation only
considers his overtime claim. Soto also alleges in his complaint that defendants
violated the timely payment provision of NYLL, Compl. ¶ 94, but he has also failed
to pursue this cause of action in his default motion. As such, this cause of action
should be deemed abandoned.
                                          8
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 9 of 22



(or the minimum wage rate, if his regular hourly rate falls below the minimum

wage) by one and one-half. That rate is then multiplied by the number of hours in

excess of forty hours the employee worked each week.” Rosendo v. Everbrighten

Inc., No. 13-CV-7256 (JGK) (FM), 2015 WL 1600057, at *4 (S.D.N.Y. Apr. 7, 2015),

adopted by, 2015 WL 4557147 (S.D.N.Y. July 28, 2015).

      Under NYLL, the “regular rate” of pay of an employee in the hospitality

industry (which would include a deli) is calculated “by dividing the employee’s total

weekly earnings, not including exclusions from the regular rate, by the lesser of 40

hours or the actual number of hours worked by that employee during the work

week.” Java v. El Aguila Bar Rest. Corp., No. 16-CV-6691 (JLC), 2018 WL 1953186,

at *10 (S.D.N.Y. Apr. 25, 2018) (quoting 12 NYCRR § 146-3.5(b)). Thus, under

NYLL, Soto’s regular hourly rate would be determined by dividing his weekly salary

by 40 hours. 3




3This calculation differs from the approach under the FLSA. Under the FLSA, the
regularly hourly rate “is determined by dividing the total remuneration in any
workweek by the total number of hours actually worked.” 29 C.F.R. § 778.109.
Recent cases in this District and in the Eastern District of New York have used this
approach to calculate the regular rate for employees who are paid a weekly salary.
See, e.g., Thomas v. Good Vision Taste Inc., No. 17-CV-6084 (FB) (LB), 2018 WL
4268909, at *5 (E.D.N.Y. Apr. 17, 2018), adopted as modified by, 2018 WL 4265868
(E.D.N.Y. Sept. 5, 2018); Java, 2018 WL 1953186, at *10; Pastor v. Alice Cleaners,
Inc., No. 16-CV-7264 (JLC), 2017 WL 5625556, at *3 (S.D.N.Y. Nov. 21, 2017);
Cazarez v. Atl. Farm & Food Inc., No. 15-CV-2666 (CBA) (RML), 2017 WL 3701687,
at *4, n.3 (E.D.N.Y. May 31, 2017), adopted by, 2017 WL 3701479 (E.D.N.Y. Aug.
25, 2017); Chopen v. Olive Vine, Inc., No. CV 2012-2269 (NGG) (MDG), 2015 WL
1514390, at *6 (E.D.N.Y. Mar. 13, 2015), adopted by, 2015 WL 1542082 (E.D.N.Y.
Mar. 31, 2015).


                                          9
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 10 of 22



      Although “plaintiffs may not recover under both the FLSA and the NYLL for

the same injury, courts allow plaintiffs to recover under the statute that provides

for the greatest relief.” Ni v. Bat-Yam Food Servs. Inc., No. 13-CV-7274 (ALC)

(JCF), 2016 WL 369681, at *1 (S.D.N.Y. Jan. 27, 2016); see also, e.g., Castillo v. RV

Transp., Inc., No. 15-CV-0527 (LGS), 2016 WL 1417848, at *3 (S.D.N.Y. Apr. 11,

2016); Maldonado, 2012 WL 1669341, at *5. Here, the Court recommends the

award of damages under NYLL. Because Soto’s regular hourly rate is higher under

NYLL, it provides the greatest relief for overtime violations, liquidated damages,

prejudgment interest, and statutory damages.

      The Court makes the following calculations using NYLL based on Soto’s

inquest submissions: (1) Soto’s regular rate by dividing his weekly salary by 40

hours; (2) his overtime rate by multiplying his regular rate by one and one-half; (3)

his unpaid overtime wages per week by multiplying the overtime hours he worked

per week by the overtime rate; and (4) his total unpaid overtime wages by

multiplying unpaid overtime per week by the total number of weeks in the pay

period, and then adding the total amount for each pay period. 4 Accordingly, Soto is

entitled to unpaid overtime wages as follows:



4Soto’s counsel has made the Court’s job more difficult in determining the proper
calculations because it appears they have “cut and paste” their analysis of the
calculations from other cases. For example, in explaining Soto’s damage
calculations, Mr. Faillace states in his declaration: “The next line in the chart
automatically calculates the ‘regular rate of pay’ for each period by dividing the
amount actually paid each week to Plaintiff (the ‘Credited’ Weekly Pay) for each
period, then dividing that amount by the ‘Hours Per Week in Period’).” Faillace
Decl. ¶ 34. This calculation does not match the calculation that counsel actually
made in the statement of damages chart he submits nor does it match the standard
                                          10
             Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 11 of 22



Pay Period           Weeks    Hours   Weekly   Regular   Overtime   Overtime   Unpaid     Total for
                     in Pay   per     Salary   Rate      Rate       Hours      Overtime   Pay
                     Period   Week                                             per Week   Period
12/21 – 12/31/2016   1        61.5    $500     $12.50    $18.75     21.5       $403.13   $403.13
1/1 – 2/14/2017      6        61.5    $500     $12.50    $18.75     21.5       $403.13   $2,418.78
2/15 – 7/14/2017     21       61.5    $550     $13.75    $20.63     21.5       $443.55   $9,314.55
7/15 – 8/14/2017     4        61.5    $700     $17.50    $26.25     21.5       $564.38   $2,257.52
8/15 – 12/31/2017    20       53      $600     $15       $22.50     13         $292.50   $5,850
1/1 – 1/8/2018       1        53      $600     $15       $22.50     13         $292.50   $292.50
                                                                                  Total $20,536.48

              2.     Liquidated Damages

              Soto seeks liquidated damages pursuant to NYLL. Faillace Decl. ¶ 54. 5

     NYLL entitles an employee to liquidated damages “equal to [100%] of the total of

     such underpayments found to be due,” “unless the employer proves a good faith

     basis for believing that its underpayment of wages was in compliance with the law.”



     that he cites in a later section. Id. ¶¶ 44–45. In addition, counsel includes
     minimum wage and spread of hours calculations, which is unduly confusing as Soto
     is not seeking those damages (and he did not even plead a “spread of hours” claim).
     Id. ¶¶ 35–37. The prejudgment interest section is also incorrect based on Soto’s
     stated position: “As the FLSA does not include interest . . . no interest is charged for
     the unpaid wages portion of Soto’s claim. Pre-judgment interest is calculated only
     upon the Spread of Hours damages.” Id. ¶ 38. The Court assumes Soto seeks
     prejudgment interest on the unpaid overtime wages under NYLL, even though he
     does not say so explicitly. Finally, counsel cites to liquidated damages under NYLL
     as being “computed at 25% of the unpaid minimum and overtime wages for the
     period of time prior to April 9, 2011” (Id. ¶ 55), which is entirely irrelevant given
     that Soto did not commence work until 2016. In the future, counsel should conform
     their template to the specific claims of their client rather than recycle inapplicable
     analyses from prior cases.

     5 In the prayer for relief of his complaint, Soto sought liquidated damages pursuant
     to both the FLSA and NYLL. Compl. at 16–17. The Second Circuit has recently
     held that cumulative liquidated damages awards, one under the FLSA and another
     under NYLL, are impermissible. See Rana v. Islam, 887 F.3d 118, 122 (2d Cir.
     2018) (“We therefore interpret the NYLL and FLSA as not allowing duplicative
     liquidated damages for the same course of conduct.”). However, upon default, Soto
     sought liquidated damages only under NYLL.
                                                11
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 12 of 22



NYLL §§ 198(l-a), 663(1). “Courts deem defendants’ actions willful where they have

defaulted and . . . such defaulting defendants will have obviously made no showing

of good faith.” Schalaudek v. Chateau 20th St. LLC, No. 16-CV-11 (WHP) (JLC),

2017 WL 729544, at *10 (S.D.N.Y. Feb. 24, 2017) (quoting Xochimitl v. Pita Grill of

Hell’s Kitchen, Inc., No. 14-CV-10234 (JGK) (JLC), 2016 WL 4704917, at *18

(S.D.N.Y. Sept. 8, 2016), adopted by, 2016 WL 6879258 (S.D.N.Y. Nov. 21, 2016)),

adopted as modified by, 2017 WL 1968677 (S.D.N.Y. May 11, 2017).

       Because defendants have defaulted, I recommend that Soto receive

$20,536.48 in liquidated damages under NYLL.

      3.     Wage Statement and Notice Violations

      Under New York’s Wage Theft Prevention Act (“WTPA”), employers must

provide to employees, “with every payment of wages,” a statement that lists the

following:

             the dates of work covered by that payment of wages;
             name of employee; name of employer; address and phone
             number of employer; rate or rates of pay and basis
             thereof, whether paid by the hour, shift, day, week,
             salary, piece, commission, or other; gross wages;
             deductions; allowances, if any, claimed as part of the
             minimum wage; and net wages . . . . [T]he statement shall
             include the regular hourly rate or rates of pay; the
             overtime rate or rates of pay; the number of regular hours
             worked, and the number of overtime hours worked.

NYLL § 195(3).

      The WTPA also requires that employers provide each employee with a wage

notice at the time of hiring that contains the following information:




                                          12
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 13 of 22



              the rate or rates of pay and basis thereof, whether paid by
              the hour, shift, day, week, salary, piece, commission, or
              other; allowances, if any, claimed as part of the minimum
              wage, including tip, meal, or lodging allowances; the
              regular pay day designated by the employer in accordance
              with section one hundred ninety-one of this article; the
              name of the employer; any “doing business as” names
              used by the employer; the physical address of the
              employer’s main office or principal place of business, and
              a mailing address if different; the telephone number of
              the employer; plus such other information as the
              commissioner deems material and necessary.
NYLL § 195(1)(a).

       Employees who are not provided a wage notice within ten business days of

their first day of work can recover damages of “$50 for each workday that a

violation occurs or continues to occur, not to exceed $5,000,” and employees can

recover “$250 for each workday that a wage statement violation occurs or continues

to occur, not to exceed $5,000.” Pastor, 2017 WL 5625556, at *5 (citing NYLL

§ 198(1-b), (1-d)).

       Soto alleges that he never received a wage notice or a wage statement.

Compl. ¶¶ 26–27. As he worked more than 100 days for defendants, he is entitled

to the maximum $5,000 for wage statement violations and $5,000 for wage notice

violations.

       4.     Prejudgment Interest

       “[C]ourts typically award prejudgment interest on damages for NYLL

violations.” Pineda v. Frisolino, Inc., No. 15-CV-3774 (GBD), 2017 WL 3835882, at

*13 (S.D.N.Y. Aug. 29, 2017) (quoting McLean v. Garage Mgmt. Corp., No. 09-CV-

9325 (DLC), 2012 WL 1358739, at *10 (S.D.N.Y. Apr. 19, 2012)). Prejudgment

                                          13
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 14 of 22



interest is appropriate even when a plaintiff is also awarded liquidated damages

under NYLL. See, e.g., id. (citing Reilly v. Natwest Mkts. Grp. Inc., 181 F.3d 253,

265 (2d Cir. 1999)); Xochimitl, 2016 WL 4704917, at *18. Prejudgment interest

applies only to the actual, compensatory damages, and not to liquidated damages or

to damages recovered due to violations of wage statement or wage notice provisions.

See, e.g., Salustio v. 106 Columbia Deli Corp., No. 15-CV-6857 (GWG), 2017 WL

3736695, at *14 (S.D.N.Y. Aug. 30, 2017) (prejudgment interest “not available for

violations of the wage statement or wage notice provisions” and “applies only to the

amount of underpayment of wages, not the liquidated damages”); Xochimitl, 2016

WL 4704917, at *18 (interest applies only to compensatory damages).

      New York law provides that interest shall be at the rate of nine percent per

year. N.Y. C.P.L.R. § 5004. Soto’s prejudgment interest calculation employs the

following method: “Interest, where applicable, is calculated from the midpoint of

each period to today’s date, at the simple rate of 9% per annum.” Faillace Decl.

¶ 38. However, courts in this District have generally calculated prejudgment

interest from “a singular, midpoint date and by multiplying the principal by the

interest rate by the time period — from a singular, midpoint date — up until and

including the date judgment is entered.” Xochimitl, 2016 WL 4704917, at *18

(quoting Maldonado, 2012 WL 1669341, at *11) (internal quotations omitted); see

also Pastor, 2017 WL 5625556, at *6; Pineda, 2017 WL 3835882, at *13. Courts

have “wide discretion in determining a reasonable date from which to award pre-

judgment interest.” Olin Corp. v. OneBeacon Am. Ins. Co., 864 F.3d 130, 152 (2d



                                         14
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 15 of 22



Cir. 2017) (quoting Conway v. Icahn & Co., 16 F.3d 504, 512 (2d Cir.1994)). Thus, I

recommend using a “singular, midpoint date” to calculate prejudgment interest.

See, e.g., Chopen, 2015 WL 1514390, at *13 (rejecting plaintiff’s methodology of

calculating prejudgment interest from several midpoints and using instead singular

midpoint).

      For Soto, the reasonable intermediate date is January 1, 2017—an

approximate midpoint between the first time (December 22, 2016) and the last time

(January 9, 2018) that he was denied overtime wages. Thus, I recommend that Soto

receive nine percent interest on a balance of $20,536.48 from January 1, 2017 until

the date that judgment is entered.

      5.     Post-Judgment Interest

      “Unlike prejudgment interest, plaintiffs are entitled to post-judgment

interest on all money awards as a matter of right.” Tacuri v. Nithin Constr. Co., No.

14-CV-2908 (CBA) (RER), 2015 WL 790060, at *12 (E.D.N.Y. Feb. 24, 2015)

(citations omitted). According to 28 U.S.C. § 1961(a), “[i]nterest shall be allowed on

any money judgment in a civil case recovered in a district court.” Post-judgment

interest is calculated using the federal rate set forth in 28 U.S.C. § 1961. See

Tacuri, 2015 WL 790060, at *12.

      Soto is thus entitled to post-judgment interest on all sums awarded,

including attorneys’ fees and costs, commencing when the Clerk of the Court enters

judgment until the date of payment.




                                          15
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 16 of 22



      6.     Attorneys’ Fees

      Soto seeks attorneys’ fees in the amount of $3,112.50. Faillace Decl. ¶¶ 66–

67, and Ex. H. Both the FLSA and NYLL allow prevailing plaintiffs to receive

reasonable attorneys’ fees and costs. 29 U.S.C. § 216(b); NYLL § 198(l-a). Courts

determine a reasonable fee by multiplying “the number of hours reasonably

expended on the litigation” by “a reasonable hourly rate.” Hensley v. Eckerhart, 461

U.S. 424, 433 (1983); see also Millea v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d

Cir. 2011); Arbor Hill Concerned Citizens Neighborhood Ass’n. v. Cty. of Albany, 522

F.3d 182, 183 (2d Cir. 2008).

      A plaintiff must “document the application [for fees and costs] with

contemporaneous time records . . . specify[ing], for each attorney, the date, the

hours expended, and the nature of the work done.” N. Y. State Assn’n for Retarded

Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983); see also Scott v. City of

N.Y., 626 F.3d 130, 132 (2d Cir. 2010). Ultimately, a court’s discretion to set a fee

award is broad. See Hensley, 461 U.S. at 437; Matusick v. Erie Cnty. Water

Auth., 757 F.3d 31, 64 (2d Cir. 2014).

      a.     Reasonable Hourly Rate

      The reasonable hourly rate is the amount “a reasonable, paying client would

be willing to pay,” which varies by practice area and location. See Arbor Hill

Concerned Citizens Neighborhood Ass’n, 522 F.3d at 190. The reasonable rate is

generally determined using “the market rates prevailing in the community for

similar services by lawyers of reasonably comparable skill, experience, and



                                          16
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 17 of 22



reputation.” Restivo v. Hessemann, 846 F.3d 547, 590 (2d Cir. 2017) (quoting

Gierlinger v. Gleason, 160 F.3d 858, 882 (2d Cir. 1998)) (internal quotations

omitted). To make this determination, a court may “rely on its own knowledge of

local, comparable rates.” Schalaudek, 2017 WL 729544, at *12 (citing Yuquilema v.

Manhattan’s Hero Corp., No. 13-CV-461 (WHP) (JLC), 2014 WL 4207106, at *3–4

(S.D.N.Y. Aug. 26, 2014)).

      “Courts of this Circuit commonly allow for hourly rates of $300 to $400 for

experienced attorneys or partners in FLSA and NYLL wage-and-hour cases.”

Surdu v. Madison Global, LLC, No. 15-CV-6567 (HBP), 2018 WL 1474379, at *10

(S.D.N.Y. Mar. 23, 2018) (collecting cases regarding litigators with one or more

decades of experience). “Associates with at least four years of experience . . . are

typically awarded fees of about $200 to $275 per hour.” Siegel v. Bloomberg

L.P., No. 13-CV-1351 (DF), 2016 WL 1211849, at *6 (S.D.N.Y. Mar. 22, 2016) (citing

Rios v. Louya Corp., No. 14-CV-6800 (GHW), 2015 WL 5918194, at *4 (S.D.N.Y. Oct.

8, 2015) ($225 per hour to attorney with six years’ experience); Kim v. Kum Gang,

Inc., No. 12-CV-6344 (MHD), 2015 WL 3536593, at *2 (S.D.N.Y. June 5, 2015) ($275

hourly rate is reasonable for attorney with four to six years of experience); Agudelo

v. E & D LLC, No. 12-CV-960 (HB), 2013 WL 1401887, at *2 (S.D.N.Y. Apr. 4, 2013)

($200 per hour to associate with three years’ experience in action for unpaid wages).

      In “determining the reasonableness of the requested attorneys’ fees, the

Court considers the quality of the work done by the attorneys.” Harris v.

Fairweather, No. 11-CV-2152 (PKC) (AJP), 2012 WL 3956801, at *8 (S.D.N.Y. Sept.



                                          17
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 18 of 22



10, 2012) (reducing fee award where “documents that counsel submitted in

connection with the inquest were mediocre, included numerous errors, and failed to

cite to authority for much of the relief requested”), adopted by, 2012 WL 5199250

(S.D.N.Y. Oct. 19, 2012); see also Poparic v. European Music & Video Store, No. 08-

CV-2081 (KAM) (JO), 2009 WL 6318212, at *9 (E.D.N.Y. Dec. 16, 2009) (“[W]hile

attorneys with similar numbers of years experience . . . may occasionally garner

higher fees, the sub-par quality of the legal work in this case warrants a lower

hourly rate.”), adopted by, 2010 WL 1260598 (E.D.N.Y. Mar. 31, 2010).

      In this case, Soto’s attorneys seek hourly rates of $450 for partner Michael

Faillace and $350 for associate Jesse Barton. Mr. Faillace has extensive experience

in wage-and-hour cases. Faillace Decl. ¶ 67. Based on recent decisions from this

District and considering defendants’ default and the relatively straightforward

nature of the claims, the Court recommends an hourly rate of $400 for Mr. Faillace.

See, e.g. Gamero v. Koodo Sushi Corp., No. 15-CV-2697 (KPF), 2018 WL 4299988, at

*4 (S.D.N.Y. Sept. 7, 2018) (rate of $400 awarded to Mr. Faillace); Pastor, 2017 WL

5625556, at *7 (compiling cases on Mr. Faillace’s fee awards). 6



6 In Pastor, I found $425 to be a reasonable hourly rate for Mr. Faillace. 2017 WL
5625556 at *7. However, as he did in Pastor, Mr. Faillace failed to comply with
Judge Engelmayer’s directive in Hernandez v. JRPAC Inc. that “in future cases, the
[Faillace] [f]irm alert reviewing courts to all recent cases in which attorneys’ fees
have been awarded based on the work of the relevant attorneys, including cases in
which an hourly billing rate below that requested in the case at hand has been
used.” Pastor, 2017 WL 5625556, at *7, n.10 (quoting Hernandez v. JRPAC Inc.,
No. 14-CV-4176 (PAE), 2017 WL 66325, at *3 (S.D.N.Y. Jan. 6, 2017)) (internal
quotations omitted). Given the straightforward nature of this case and the failure
once again to comply with Hernandez, a rate of $400 for Mr. Faillace is appropriate
(and notably the rate Judge Engelmayer used).
                                          18
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 19 of 22



      Mr. Barton graduated from law school in 2012 and recently joined Michael

Faillace & Associates. Faillace Decl. ¶ 67. While a court found Mr. Barton’s $375

request to be reasonable in a previous case, Calle v. NDG Coffee Shop, Inc., No. 16-

CV-7702 (RJS), 2018 WL 1779347, at *2 (S.D.N.Y. Apr. 12, 2018), such an amount

is not warranted here. In Calle, Mr. Barton represented six plaintiffs and the case

went to trial. In this case, defendants defaulted; the facts are not complex; and as

noted previously, several errors were found in the materials Mr. Barton drafted. 7

In other decisions in this District and in the Eastern District of New York, courts

have awarded Mr. Barton a rate of $225 for attorneys’ fees. See Godinez v. Best

Wingers LLC, No. 16-CV-06434 (JGK) (SDA), 2018 WL 1320340, at *6 (S.D.N.Y.

Feb. 21, 2018), adopted by, 2018 WL 1353215 (S.D.N.Y. Mar. 14, 2018); Martinez v.

Alimentos Saludables Corp., No. 16-CV-1997 (DLI) (CLP), 2017 WL 5033650, at *27

(E.D.N.Y. Sept. 22, 2017). Moreover, in recent decisions with other associates from

Mr. Faillace’s firm with similar years of experience, courts in this District have

awarded between $200 and $225 in attorneys’ fees. See Gamero, 2018 WL 4299988,

at *4; Pastor, 2017 WL 5625556, at *8 (collecting cases). The Court thus

recommends an hourly rate of $225 for Mr. Barton.

      b.     Reasonable Hours Expended

      “After determining the appropriate hourly billing rate, the court calculates

the hours reasonably expended.” Pastor, 2017 WL 5625556, at *8 (internal




7The record reflects that Mr. Barton drafted the “materials for the default motion.”
Dkt. No. 25-2.
                                          19
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 20 of 22



quotation marks omitted). In determining the reasonable number of hours required

by a case, courts consider “whether, at the time the work was performed, a

reasonable attorney would have engaged in similar time expenditures.” Grant v.

Martinez, 973 F.2d 96, 99 (2d Cir. 1992). Courts must make “a conscientious and

detailed inquiry into the validity of the representations that a certain number of

hours were usefully and reasonably expended.” Lunday v. City of Albany, 42 F.3d

131, 134 (2d Cir. 1994).

      Mr. Faillace billed four hours, one for his initial consultation with Soto and

three for drafting the complaint. Dkt. No. 25-2. The Court finds these hours to be

reasonable. See Pastor, 2017 WL 5625556, at *7 (“Given Faillace’s experience with

these matters, and the straightforward nature of this single-plaintiff case, the Court

finds that it should have taken Faillace three and a half hours, at most, to perform

those tasks [drafting, revising, finalizing complaint].”) Mr. Barton billed 0.75 hours

for drafting materials for the Certificates of Default, and three hours for drafting

materials for the Default Motion. Dkt. No. 25-2. The Court also finds these hours

to be reasonable.

      The Court thus recommends that Mr. Faillace receive $1,600 in fees and that

Mr. Barton receive $843.75 in fees, for a total of $2,443.75.

      7.     Costs

      An employee who prevails in a wage-and-hour action is entitled to recover

costs. NYLL § 663(1). Costs are defined as “those reasonable out-of-pocket

expenses incurred by attorneys and ordinarily charged to their clients.” Leblanc-



                                          20
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 21 of 22



Sternberg v. Fletcher, 143 F.3d 748, 763 (2d Cir. 1998). “As with attorneys’ fees, [a]

requesting party must substantiate the request for costs.” Guo v. Tommy’s Sushi,

Inc., No. 14-CV-3964 (PAE), 2016 WL 452319, at *3 (S.D.N.Y. Feb. 5, 2016); see also,

e.g., Euceda v. Preesha Operating Corp., No. 14-CV-3143 (ADS) (SIL), 2017 WL

3084490, at *4 (E.D.N.Y. June 30, 2017) (“In the absence of adequate

substantiation, a party is not entitled to recover costs. . . . Plaintiff has failed to

provide any substantiation, such as invoices or receipts, documenting the costs he

now seeks to recover.”), adopted by, 2017 WL 3084408 (E.D.N.Y. July 18, 2017).

       Soto seeks costs in the amount of $595: $400 for the filing fee and $195 for

process server fees for the three original defendants. Pl. Damage Calcs. The Court

takes judicial notice of the $400 filing fee. Pastor, 2017 WL 5625556, at *9.

However, the Faillace firm has not submitted underlying documentation for the

process server fees, and simply provided their own billing records. The Court does

not recommend the award of costs without proper documentation. Id. The Court

thus recommends the award of costs only for the $400 filing fee.

                                   III.   Conclusion

       For the foregoing reasons, I recommend that Soto be awarded damages in the

amount of $51,072.96 plus prejudgment interest in an amount to be calculated upon

entry of judgment, attorneys’ fees and costs in the amount of $2,843.75, and post-

judgment interest on all sums awarded against defendants.




                                            21
     Case 1:18-cv-03602-JGK-JLC Document 35 Filed 10/05/18 Page 22 of 22



                  PROCEDURE FOR FILING OBJECTIONS
                 TO THIS REPORT AND RECOMMENDATION

      Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from service of this Report to

file written objections. See also Fed. R. Civ. P. 6. Such objections, and any

responses to such objections, shall be filed with the Clerk of Court, with courtesy

copies delivered to the chambers of the Honorable John G. Koeltl and to the

chambers of the undersigned, United States Courthouse, 500 Pearl Street, New

York, New York, 10007. Any requests for an extension of time for filing objections

must be directed to Judge Koeltl.


      FAILURE TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS

WILL RESULT IN A WAIVER OF OBJECTIONS AND WILL PRECLUDE

APPELLATE REVIEW. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72. See Thomas v.

Arn, 474 U.S. 140 (1985); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis,

Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010).


Dated: October 5, 2018
       New York, New York




                                          22
